IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ALBERT L. BUCKHALTER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-0424

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 14, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Edward P. Nickinson, III, Judge.

Albert L. Buckhalter, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The appellant challenges the trial court's summary denial of his motion for

postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.800(a).

Because the appellant’s direct appeal of his judgment and sentence was pending at

the time, the trial court was without jurisdiction to rule on the appellant’s
postconviction motion. See Day v. State, 770 So. 2d 1262 (Fla. 1st DCA 2000)

(holding that effective January 13, 2000, a party may not file a rule 3.800(a)

motion during the pendency of a direct appeal); Bunkley v. State, 800 So. 2d 663

(Fla. 2d DCA 2001) (holding that a trial court is without jurisdiction to rule on a

motion for postconviction relief during the pendency of a direct appeal).

      Accordingly, we quash the order denying the appellant’s postconviction

motion.

      ORDER QUASHED.

THOMAS, MARSTILLER, and KELSEY, JJ., CONCUR.




                                         2